Citation Nr: 0835811	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-12 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 until August 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board first considered this appeal in May 2008 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

The Board notes that in the August 2005 Notice of 
Disagreement (NOD), the veteran reported he had both PTSD and 
depression.  In a decision promulgated in March 2008, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the factual basis of the claim 
was the veteran's disease or injury, not the symptoms of the 
disease or injury.  Therefore, the Federal Circuit held that 
claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  

Applying the Federal Circuit's precedential opinion to the 
present appeal, the Board is of the opinion that the veteran 
raised a separate and distinct claim for entitlement to 
service connection for depression in the August 2005 NOD.  
This claim has not been adjudicated and is REFERRED to the RO 
for appropriate action.


FINDING OF FACT

The veteran is not shown to have a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in April and June 2005 that fully 
addressed all notice elements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the veteran's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, service personnel records, VA outpatient 
treatment records and private medical records.  The veteran 
submitted a newspaper article in support of his claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The veteran seeks service connection for post traumatic 
stress disorder (PTSD) as a result of searching for and 
recovering the body of a fellow soldier who died when his 
parachute malfunctioned in Panama.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The Board does not reach the question of whether the veteran 
sustained a stressor under the above-cited law, as the 
preponderance of the competent medical evidence does not 
indicate that he has PTSD.  A threshold requirement for the 
granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim. Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a). 

Specifically, although the veteran has received treatment for 
PTSD-like symptoms, such evidence does not conclude with a 
diagnosis of PTSD.  For example, the records of R.R., M.D. 
reflect diagnoses of anxiety, depression and dysthymic 
disorder.  None of the treatment records suggest the veteran 
was diagnosed with PTSD, let alone reflect a diagnosis of 
PTSD consistent with the DSM-IV.  Similarly, VA outpatient 
treatment records reflect a history of depression.  
Furthermore, an August 2008 VA mental health consultation 
record noted the veteran complained of insomnia, anxiety, 
irritability, and feeling sad.  He indicated he had a 5 year 
history of anxiety and depressive symptoms and reported 
treating with a private psychiatrist.  After review of the 
veteran's VA chart and examination of the veteran the 
physician concluded the veteran had anxiety, not otherwise 
specified.  

Under these circumstances, for the Board to conclude that the 
veteran has PTSD that had its origin during service would be 
speculation, and the law provides that service connection may 
not be granted on a resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letters from the 
RO to him, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the letter of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service.  

The veteran contends that he has been treated for symptoms 
consistent with a diagnosis of PTSD for the past 6-7 years.  
However, there is no indication in the record that the 
veteran is a medical professional competent to offer an 
opinion that requires specialized training, such as the 
diagnosis or etiology of a medical disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, service 
connection for PTSD is not established in the absence of 
competent medical evidence of a current disorder and 
competent medical evidence demonstrating a relationship 
between a current disorder and service.

The denial of service connection for PTSD in this matter does 
not leave the veteran without recourse.  Specifically, as 
indicated in the introduction, to the extent the veteran has 
been diagnosed with different psychiatric disabilities, the 
veteran remains free to file a claim for service connection 
based upon those diagnoses.  Boggs v. Peake, 520 F.3d. 1330 
(Fed. Cir. 2008).  


ORDER

Service connection for PTSD is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


